  Case 2:20-cv-00125-JRG Document 5 Filed 05/20/20 Page 1 of 1 PageID #: 110



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:20-cv-0125
Name of party requesting extension: Kyocera International, Inc.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 5/1/2020
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 6/21/2020                     (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Jose L. Patino
            State Bar No.: CA Bar No. 149568
            Firm Name: Eversheds Sutherland (US) LLP
            Address: 12255 El Camino Real
                         Suite 100
                         San Diego, CA 92130
            Phone: 858.252.6502
            Fax: 858.252.6503
            Email: JosePatino@eversheds-sutherland.com
                  A certificate of conference does not need to be filed with this unopposed application.
